DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/21 has been entered.

Response to Amendment
Claims 1-22 are pending in the application.  Claims 10-16 have been withdrawn from consideration.  Claim 22 is new.  Claims 1, 17, 19, and 21 have been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Noe et al. (US 2018/0206983 A1) (“Noe”) in view of Montorfano et al. (US 2014/0025164 A1) (“Montorfano”).
Regarding claim 1, Noe discloses (Figures 1-30) a sutureless universal heart valve device comprising: a frame (Figures 24A-24C) having an inflow disc (2402), a central core (2405) defining a central orifice, and an outflow disc (2404), wherein the frame is self-expanding (paragraph 0010) or balloon dilatable; a plurality of tines (188/888/2088) disposed on the frame for engaging native tissue, wherein the plurality of tines are disposed on native tissue facing surfaces of the frame (paragraphs 0072, 0100); and a prosthetic valve (2722) housed in the central orifice, wherein the prosthetic valve is a one-way valve, wherein the central core is radially compressible and self-expanding memory-shaped wire (paragraphs 0014 and 0075) or balloon expandable open cell wire, wherein the inflow and outflow discs are compressible and flexible wire (paragraphs 0014 and 0075) or balloon expandable open cell wire, wherein the inflow disc (2402) has a larger diameter than the outflow disc (2404; Figure 24C), wherein the outflow disc extends around an entire circumference of the central core, wherein the outflow disc (2404) projects radially outward relative to the central core (2405), and wherein the inflow disc, central core, and outflow disc are configured to exert radial and memory shape forces to conform, compress, and grip native heart valve and paravalvular tissues for fixation and anchoring (paragraph 0014).  However, Noe fails to explicitly disclose that the prosthetic valve comprises bioprosthetic or polymeric materials.  Noe also fails to disclose that the inflow and outflow discs are compressible and flexible memory-shaped woven wire or balloon expandable wire.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the prosthetic valve disclosed by Noe to comprise bioprosthetic or polymeric materials.  Montorfano teaches that any type of valve component, such as biological valve or synthetic valve, may be used as a valve component of the valve apparatus (paragraph 0103).  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It would have been obvious to one having ordinary skill in the art before the effective 
Regarding claim 2, Noe as modified by Montorfano teaches (Noe, Figures 8A-8G, 20O-20Q) the plurality of tines (888/2088) project from at least one of the inflow disc, central core, and outflow disc only on surfaces adjacent to native tissue.
Regarding claim 3, Noe as modified by Montorfano teaches (Noe, Figure 23A) a coating (2316) deployed on at least a portion of the frame, wherein the coating promotes at least one of sealing and long-term healing (Noe, paragraphs 0106, 0109).
Regarding claim 4, Noe as modified by Montorfano teaches that the inflow disc and outflow disc are formed of woven wire (see Figure 1 above).  However, the combined teaching fails to explicitly teach a lining secured within layers of the woven wire, wherein the lining promotes at least one of sealing and long-term healing.  
Montorfano further teaches that the frame may be completely or partially covered or laminated using different and/or independent material.  Montorfano teaches that the material may be interwoven within the frame (paragraph 0102).  Montorfano teaches that the material directs blood flow through the valve, and not around it (paragraph 0086).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the woven wire of the inflow disc and outflow discs to comprising a lining secured within layers of the woven wire, as further taught by Montorfano, to promote sealing.  Montorfano teaches that this 
Regarding claim 5, Noe as modified by Montorfano teaches (Noe, Figure 23A) a covering (2316) disposed on a surface of at least one of the central core, the inflow disc and the outflow disc, wherein the covering promotes at least one of sealing and long-term healing (paragraphs 0106, 0109).
Regarding claim 6, Noe as modified by Montorfano teaches a plurality of commissure posts for securing prosthetic valve leaflets to the frame (Noe, paragraph 0035).
Regarding claim 7, Noe as modified by Montorfano teaches the prosthetic valve is a uni-direction, tri-leaflet valve (Noe, paragraphs 0035 and 0086).
Regarding claim 8, Noe as modified by Montorfano teaches (Noe, Figures 10, 16A-16D, 27A-27Q) three commissure posts for securing the prosthetic valve to the frame, wherein each valve leaflet is secured to two commissure posts (Noe, paragraphs 0035 and 0086).
Regarding claim 9, the inflow disc, central core, and outflow disc taught by Noe as modified by Montorfano are capable of being sequentially deployed; and wherein the inflow disc, central core, and outflow disc exert radial and memory shape forces to conform, self-align and self-center parallel to an annular plane within any native annular heart valve and paravalvular tissues (Noe, paragraph 0009).
Regarding claim 17, Noe as modified by Montorfano teaches (Noe, Figure 23A) a coating (2316) that is couplable to the native tissue facing surfaces (Noe, paragraph 0106).

Regarding claim 19, Noe as modified by Montorfano teaches the invention substantially as claimed. Noe discloses that the prosthetic heart valve has a valve height and a frame height (Figures 24A-24C).  However, the combined teaching fails to explicitly teach that the frame has a valve height-to-frame height ratio of 0.75 to 0.80.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the frame to have a valve height to-frame height ratio of 0.75 to 0.80 since “it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the device of Noe as modified by Montorfano would not operate differently with the claimed range and the Applicant places no criticality on the range claimed, indicating simply that the valve “may have a valve height to valve size ratio of about 0.75 to about 0.8” (paragraph 0044).
Regarding claim 20, Noe as modified by Montorfano (Noe, Figure 24A) teaches that the inflow disc (2402) and the outflow disc (2404) are positioned at opposite longitudinal ends of the sutureless universal heart valve device.
Regarding claim 21, Noe discloses (Figures 1-30) a prosthetic heart valve comprising: a frame (Figures 24A-24C) formed of wire and defining: a central core 
In the same field of endeavor, Montorfano teaches (Figures 1, 4A-4E, 5A) a heart valve comprising: a frame (10) formed of woven wire (paragraphs 0094, 0097, 0102) and defining: an inflow disc (62) projecting radially outward relative to the central core, a central core (50) defining a central orifice (24), and an outflow disc (61) projecting radially outward relative to the central core, the outflow disc having a smaller diameter than the inflow disc (Figures 4A-4E, 5A); and a prosthetic valve (30) housed in the central orifice, wherein the prosthetic valve is a one-way valve (paragraph 0104).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the frame disclosed by Noe to be formed of woven wire, as taught by Montorfano.  This modification would provide proper radial strength and longitudinal stability to the valve apparatus (Montorfano, paragraph 0094).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Noe et al. (US 2018/0206983 A1) (“Noe”) in view of Montorfano et al. (US 2014/0025164 A1) (“Montorfano”) as applied to claim 1 above, and further in view of Hammer et al. (US 2018/0014932 A1) (“Hammer”).
Regarding claim 22, Noe in view of Montorfano teaches that the inflow and outflow discs are operable to self-align and self-center to surrounding native tissue adjacent to annular native tissue such that a central core aligns with an annular plane of annular native tissue when deployed (Noe, paragraph 0009).  However, the combined teaching fails to teach that the inflow and outflow discs are operable to tilt.
In the same field of endeavor, Hammer teaches (Figure 3B) a prosthetic heart valve (10) comprising inflow disc (22) and an outflow disc (24) that are operable to tilt in order to be adaptable to various implantation conditions, such as to anatomical dimensions, while maintaining one-way fluid communication between the atrium and ventricle (paragraph 0308).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inflow and outflow discs taught by Noe in view of Montorfano to be operable to tilt, as taught by Hammer.  This modification would enable the frame to be adaptable to various implantation conditions, such as to anatomical dimensions, while maintaining one-way fluid communication between the atrium and ventricle (Hammer, paragraph 0308).

Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 17-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Noe and Hammer references are newly cited to address the amended claim scope. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/C.D.K/Examiner, Art Unit 3771            

/DIANE D YABUT/Primary Examiner, Art Unit 3771